Exhibit 10.28

 

AMENDMENT TO 7.0% (SUBJECT TO ADJUSTMENT) CONVERTIBLE
PROMISSORY NOTES DUE SEPTEMBER 13, 2005

 

This Amendment to 7.0% (Subject to Adjustment) Convertible Promissory Notes Due
September 13, 2005, dated as of November 3, 2005 (the “Amendment”), is by and
among Access Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
each of Oracle Partners LP, Oracle Institutional Partners LP, SAM Oracle
Investments Inc. and Oracle Offshore Ltd. (each, a “Holder”), amending certain
provisions of those certain 7.0% (Subject to Adjustment) Convertible Promissory
Notes Due September 13, 2005 No. R-1 (each as amended and in effect from time to
time, a “Note”) from the Company to each Holder in the original principal amount
of $2,524,500, $698,500, $660,000 and $132,000, respectively. Terms not
otherwise defined herein which are defined in any Note shall have the same
respective meanings herein as therein.

 

WHEREAS, the Company and each Holder have agreed to modify certain terms and
conditions of each Note as specifically set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.             Amendment to Each Note. Each Note is hereby amended as follows:

 

(a)           The title of each Note is hereby deleted in its entirety and
replaced with the following:

 

“7.0% (Subject to Adjustment) Convertible Promissory Note Due April 28, 2007.”

 

(b)           All references to “September 13, 2005” in the preamble (the
“Preamble”) of each Note and the first sentence of Section 2(a) of each Note are
hereby deleted and replaced with “April 28, 2007.”

 

(c)           The following text is hereby added following the word “annum” and
before the word “provided” in the first sentence of the Preamble:

 

“(and shall pay interest from September 13, 2006, or from the most recent
interest payment date to which interest has been paid or duly provided for, on
April 28, 2007).”

 

(d)           The following text is hereby added following the words “September
1” and before the word “(whether” in the second sentence of the Preamble:

 

“(and April 1 in the case of the interest payment due on April 28, 2007).”

 

--------------------------------------------------------------------------------


 

(e)           All references to “$5,500” in each Note, including, without
limitation, in the first sentence of Section 1 of each Note, the first sentence
of Section 2(a) of each Note, the defined term “Conversion Price” in Section
2(j) of each Note and the second sentence of Section 7(c) of each Note, are
hereby deleted and replaced with “$1,000.”

 

(f)            The following text is hereby added as a new paragraph following
the first paragraph of Section 2(a) of each Note:

 

“Automatically and without further action, immediately upon the Closing Price of
the Company Stock exceeding 1.5 times the Conversion Price for any period of 20
consecutive Trading Days, this Security (or any portion of the principal amount
hereof then outstanding) shall convert into fully paid and nonassessable shares
(calculated to the nearest 1/100 of a share) of Common Stock of the Company at
the rate of 1,000 shares of Common Stock for each $1,000 principal amount of
Security. Upon such conversion of this Security (or any portion of the principal
amount hereof then outstanding), the holder of this Security shall surrender
this Security, duly endorsed or assigned to the Company or in blank to the
Company at the Designated Office. Upon surrender of this Security upon such
conversion, the holder will be entitled to receive the interest accruing on the
principal amount of this Security then being converted from the interest payment
date next preceding the date of such conversion to such date of conversion. No
payment or adjustment is to be made on conversion for dividends on the Common
Stock issued on conversion hereof. No fractions of shares or scrip representing
fractions of shares will be issued on conversion, but instead of any fractional
interest, the Company shall pay a cash adjustment, computed on the basis of the
Closing Price of the Common Stock on the date of conversion, or, at its option,
the Company shall round up to the next higher whole share.”

 

(g)           Sections 3(a) through (i) of each Note are hereby deleted in their
entirety and replaced with the following:

 

“3.           Conversion Upon Change in Control. (a) In the event that a Change
in Control (as hereinafter defined) shall occur, then automatically and without
further action immediately prior to such Change in Control, this Security (or
any portion of the principal amount hereof then outstanding) shall convert into
fully paid and nonassessable shares (calculated to the nearest 1/100 of a share)
of Common Stock at the rate of 1,000 shares of Common Stock for each $1,000
principal amount of Security. Upon such conversion of this Security (or any
portion of the principal amount hereof then outstanding), the holder of this
Security shall surrender this Security, duly endorsed or assigned to the Company
or in blank to the Company at the Designated Office. Upon surrender of this
Security upon such conversion, the holder will be entitled to receive the
interest accruing on the principal amount of this Security then being converted
from the interest payment date next preceding the date of such conversion to
such date of conversion. No payment or adjustment is to be made on conversion
for dividends on the

 

2

--------------------------------------------------------------------------------


 

common stock issued on conversion hereof. No fractions of shares or scrip
representing fractions of shares will be issued on conversion, but instead of
any fractional interest, the Company shall pay a cash adjustment, computed on
the basis of the amount payable per share of Common Stock upon such Change in
Control, or, at its option, the Company shall round up to the next higher whole
share. Notwithstanding the foregoing, this Security (or any portion of the
principal amount hereof then outstanding) shall not convert automatically under
this Section 3(a) in the event of a Change in Control in which the amount
payable per share of Common Stock is less than 1.5 times the Conversion Price
unless, immediately prior to the consummation of such Change in Control, the
Company pays to the holder of this Security, in cash or, subject to the
fulfillment by the Company of the conditions set forth in Section 3(b), by
delivery of shares of Common Stock, an amount such that the aggregate amount per
share of Common Stock payable to the holder of this Security in connection with
such Change in Control equals 1.5 times the Conversion Price. The Company agrees
to give the holder of this Security notice of any Change in Control, by
facsimile transmission confirmed in writing by overnight courier service,
promptly and in any event within two Trading Days of the occurrence thereof.

 

(b)           The Company may elect to deliver shares of Common Stock in payment
under Section 3(a), if and only if the following conditions have been satisfied:

 

(1)  Each share of Common Stock deliverable as payment under Section 3(a) shall
have a fair market value as of the date of the consummation of the Change in
Control (the “Change in Control Closing Date”) of not less than the sum obtained
by subtracting the amount payable per share of Common Stock upon such Change in
Control from the Conversion Price. For purposes of this Section 3(b), the fair
market value of a share of Common Stock shall be equal to 95% of the average of
the Closing Prices for the five consecutive Trading Days ending on and including
the third Trading Day immediately preceding the Change in Control Closing Date;

 

(2)  In the event any shares of Common Stock to be issued under Section 3(a)
require registration under any Federal securities law before such shares may be
freely transferable without being subject to any transfer restrictions under the
Securities Act of 1933, as amended, upon issuance, such registration shall have
been completed and shall have become effective prior to the Change in Control
Closing Date;

 

(3)  In the event any shares of Common Stock to be issued under Section 3(a)
require registration with or approval of any governmental authority under any
State law or any other Federal law before such shares may be validly issued or
delivered upon repurchase, such registration shall have been completed, have
become effective and such approval shall have been obtained, in each case, prior
to the Change in Control Closing Date;

 

(4)  Immediately prior to the Change in Control Closing Date the shares of
Common Stock deliverable as payment under Section 3(a) shall have been approved
for trading or listed on the American Stock Exchange or the principal national
securities

 

3

--------------------------------------------------------------------------------


 

exchange or interdealer quotation system on which the Common Stock is then
admitted to trading or listed; and

 

(5)  All shares of Common Stock deliverable as payment under Section 3(a) shall
be issued out of the Company’s authorized but unissued Common Stock and will,
upon issue, be duly and validly issued and fully paid and non-assessable and
free of any preemptive rights.

 

If all of the conditions set forth in this Section 3(b) are not satisfied in
accordance with the terms thereof, the Company shall pay the holder of this
Security all amounts payable under Section 3(a) only in cash.”

 

(h)           Section 3(j) of each Note is hereby re-numbered as Section 3(c).

 

2.             Condition to Effectiveness. This Amendment shall not become
effective until each Holder receives a counterpart of this Amendment executed by
the Company.

 

3.             Ratification, Etc. Except as expressly amended hereby, all terms
and conditions of each Note are hereby ratified and confirmed in all respects
and shall continue in full force and effect. Each Note and this Amendment shall
be read and construed as a single agreement. All references to any Note shall
hereafter refer to such Note, as amended hereby.

 

4.             No Waiver. Nothing contained herein shall constitute a waiver of,
impair or otherwise affect, any obligation of the Company under any Note or any
rights of any Holder consequent thereon.

 

5.             Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

6.             Governing Law. This amendment shall be governed by, and construed
in accordance with, the laws of the State of Texas (without reference to
conflict of laws).

 

[the remainder of this page is left blank intentionally]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

 

 

Company:

 

 

 

ACCESS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Rosemary Mazanet

 

 

 

Name:  Rosemary Mazanet

 

 

Title:  Acting CEO

 

 

 

 

 

 

 

Holders:

 

 

 

ORACLE PARTNERS LP

 

 

 

 

 

By:

/s/ Larry Feinberg

 

 

 

Name: Larry Feinberg

 

 

Title: Managing Partner

 

 

 

 

 

 

 

ORACLE INSTITUTIONAL PARTNERS
LP

 

 

 

 

 

By:

/s/ Larry Feinberg

 

 

 

Name: Larry Feinberg

 

Title:

Managing Partner

 

 

 

 

 

 

 

SAM ORACLE INVESTMENTS INC.

 

 

 

 

 

By:

/s/ Larry Feinberg

 

 

 

Name: Larry Feinberg

 

Title:

Managing Partner

 

 

 

 

 

 

 

ORACLE OFFSHORE LTD.

 

 

 

 

 

By:

/s/ Larry Feinberg

 

 

 

Name: Larry Feinberg

 

Title:

Managing Partner

 

--------------------------------------------------------------------------------